NO. 12-17-00275-CR
                          IN THE COURT OF APPEALS
               TWELFTH COURT OF APPEALS DISTRICT
                                     TYLER, TEXAS

IN RE:                                           §

DAVID SCHLITTLER,                                §      ORIGINAL PROCEEDING

RELATOR                                          §

                                  MEMORANDUM OPINION
                                      PER CURIAM
       David Schlittler, acting pro se, has filed this original proceeding in which he challenges
the trial court’s failure to rule on his motion for appointment of habeas corpus counsel.
       Texas Rule of Appellate Procedure 52.7 requires the relator to file a record as part of his
petition in an original proceeding. See TEX. R. APP. P. 52.7. Specifically, a relator must file (1)
a certified or sworn copy of every document that is material to his claim for relief and that was
filed in any underlying proceeding; and (2) “a properly authenticated transcript of any relevant
testimony from any underlying proceeding, including any exhibits offered in evidence, or a
statement that no testimony was adduced in connection with the matter complained.” TEX. R.
APP. P. 52.7(a).
       In this case, Relator did not provide the record in accordance with Rule 52.7. On
September 7, 2017, this Court notified Relator that his petition failed to comply with Rule 52.7
and that his petition would be referred to the Court for dismissal unless Relator provided the
record on or before September 18, 2017. Relator filed a motion to supplement the record, but
still failed to furnish this Court with a record that meets the requirements of Rule 52.7. It is a
relator’s burden to provide this court with a sufficient record to establish the right to mandamus
relief. In re Daisy, No. 12-13-00266-CR, 2014 WL 5577068, at *2 (Tex. App.—Tyler Aug. 29,
2014, orig. proceeding) (mem. op., not designated for publication). Absent a record, this Court
cannot determine whether Relator is entitled to mandamus relief. See In re McCreary, No. 12-
15-00067-CR, 2015 WL 1395783 (Tex. App.—Tyler Mar. 25, 2015, orig. proceeding) (mem.
op., not designated for publication). Thus, we deny Relator’s petition for writ of mandamus.
Opinion delivered September 20, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                        SEPTEMBER 20, 2017

                                        NO. 12-17-00275-CR



                                      DAVID SCHLITTLER,
                                            Relator
                                              V.

                              HON. DEBORAH OAKES EVANS,
                                       Respondent


                                       ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by
David Schlittler; who is the relator in Cause No. 30390, pending on the docket of the 3rd Judicial
District Court of Anderson County, Texas. Said petition for writ of mandamus having been filed
herein on September 7, 2017, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                     3